Citation Nr: 9911729	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, and died on May [redacted], 1997.  The 
appellant is the veteran's widow.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
service connection for the cause of the veteran's death, to 
include as secondary to Agent Orange exposure.  The appellant 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's cause of death, listed as metastatic 
cancer of the neck, and his active service or to exposure to 
Agent Orange, therein.

2. An issue of medical complexity or controversy is not 
presented.   


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death, to include as secondary to 
Agent Orange exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109(a) (West 1991); 
38 C.F.R. § 20.901(d) (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability or disease 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for the cause of a 
veteran's death may be established when a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

Metastatic cancer of the neck may be presumed to have been 
incurred during service if that disease becomes manifest to a 
degree of 10 percent or more within one year following 
separation from service, even though there is no evidence of 
such disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era and has a disease listed at 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a vetera must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to that claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e., 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United State Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still had such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

When in the judgment of the Board expert medical opinion, in 
addition to that available within the VA, is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
independent medical experts who are not employees of the VA.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).   

A review of the record shows that the veteran served in the 
Republic of Vietnam as a medical corpsman during the Vietnam 
War era, and was awarded the Vietnam Service and Vietnam 
Campaign Medals.  His death certificate indicates that he 
died on May [redacted], 1997, of metastatic cancer of the neck.  The 
appellant, the veteran's widow, contends that the veteran's 
cancer may have been the result of exposure to Agent Orange.  

The veteran's service medical records are negative for any 
indication of cancer of any sort.  The only medical evidence 
submitted in support of the appellant's claim is a letter 
dated in June 1998 from the veteran's treating physician, 
James Sabiers, M.D.  Dr. Sabiers stated that in February 
1996, the veteran was diagnosed with a poorly differentiated 
carcinoma involving the thymic tissue, thyroid, 
fibroconnective tissue, and skeletal muscle.  He indicated 
that the carcinoma was suggestive of a neuro-endocrine 
carcinoma, but this was not confirmed.  According to Dr. 
Sabiers, the veteran's clinical course involved a neck mass, 
but he subsequently developed multiple pulmonary nodules and 
died shortly thereafter.  

Concerning the appellant's contention that the veteran's neck 
cancer was due to exposure to Agent Orange in Vietnam, the 
Board notes that there is no medical evidence of any kind 
linking the fatal disease process to any exposure the veteran 
may have had to Agent Orange during his active service.  In 
addition, there is no medical evidence to show any link 
between the veteran's disease process and any other incident 
of his active service.  

The claim that the veteran's death was due to exposure to 
Agent Orange must be denied on two grounds.  First, cancer of 
the neck, including that cancer involving thymic tissue, 
thyroid, fibroconnective tissue, and skeletal muscle tissue, 
is not a disease attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
Moreover, the Secretary of the VA has determined that a 
presumption of service connection based on exposure to 
herbicides utilized in the Republic of Vietnam during the 
Vietnam War era is not warranted for such cancer.  See 61 
Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) 
(1998).  The Board emphasizes that the disorder manifested by 
the veteran is not listed among the disorders for which 
presumptive service connection due to Agent Orange exposure 
is warranted. Diseases subject to presumptive service 
connection due to Agent Orange exposure include chloracne or 
other acneform disease consistent with chloracne; hodgkin's 
disease; non-hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma, prostate 
cancer, and acute and sub-acute peripheral neuropathy.  
38 C.F.R. § 3.309(e) (1998). 

Second, the Board finds that there is no competent medical 
evidence of record of a direct causal link between any 
herbicide exposure while in Vietnam and the subsequent 
development of metastatic cancer of the neck.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the appellant 
has asserted that she believes that the veteran's cancer of 
the neck was caused by exposure to Agent Orange, the record 
is completely negative for any medical opinion supportive of 
this contention.  Since the appellant has not introduced into 
the record competent medical evidence that establishes a 
nexus between the cause of the veteran's death and any 
disease associated with or claimed to have been the result of 
Agent Orange exposure during service, the appellant's claim 
for service connection for the cause of the veteran's death, 
to include as secondary to Agent Orange exposure, must be 
denied as not well grounded.  

Further, there is no competent medical evidence to establish 
a nexus between the cause of the veteran's death and his 
active service on a direct basis.  The letter from Dr. 
Sabiers states that the cancer from which the veteran died 
was not diagnosed until February 1996, nearly thirty years 
from the time of the veteran's discharge from service.  The 
appellant has failed to submit any additional treatment 
records with respect to the veteran's terminal illness.  In 
any event, this appears to be well beyond any presumptive 
period for establishing service connection for this disease.  
See Savage, supra.  

In addition, statements by the appellant that the veteran 
incurred cancer due to exposure to Agent Orange, or that his 
cancer was otherwise incurred in service, do not constitute 
medical evidence.  As a layperson lacking in medical training 
and expertise, the appellant is not competent to address an 
issue requiring an expert medical opinion, to include medical 
diagnoses or statements of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, such lay statements 
and opinions are insufficient to render the appellant's claim 
well grounded.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the appellant's 
claim.  Therefore, it is not required to remand the case for 
further action such as an independent medical examination.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, to 
include as secondary to Agent Orange exposure, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals
 


 

